              Case 2:13-cv-01080-JAD-PAL Document 48 Filed 04/21/20 Page 1 of 1




 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3
 4       ALFRED PAUL CENTOFANTI, III,                          Case No.: 2:13-cv-01080-JAD-PAL
 5              Petitioner
 6       v.
                                                                   Order Expediting Briefing
 7       DWIGHT NEVEN, et al.,
 8              Respondents
 9
10             Federal habeas petitioner and Nevada state prisoner Alfred Paul Centofanti, III has filed
11 an emergency motion for release pending a decision on his § 2254 petition due to his risk of
12 infection of COVID-19. 1 Centofanti explains that he is 51 years old and suffers from several
13 serious medical issues—cancer, diminished lung capacity, and possible heart issues—that “put
14 him in a high-risk category for negative outcomes if he contracts COVID-19.” 2 In light of the
15 emergent nature of the allegations, I find good cause to order a quick response to the motion.
16             IT IS THEREFORE ORDERED that the respondents must file and serve a response to
17 the emergency motion for release (ECF No. 45) by April 27, 2020.
18             IT IS FURTHER ORDERED that Centofanti must file his reply, if any, by May 1, 2020.
19             Dated: April 21, 2020
20                                                                _______________________________
                                                                  U.S. District Judge Jennifer A. Dorsey
21
22
23
24
25
26
     1
27       ECF No. 45.
     2
28       Id. at 23, 25-26.

                                                        1
